Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19              PageID.1221    Page 1 of 70



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 RANDY CLEARY,                                  )
                                                )
                    Plaintiff,                  )
                                                )
         vs.                                    )
                                                )    Case No. 2:17-CV-14158-BAF-DRG
 CORELOGIC RENTAL PROPERTY                      )
 SOLUTIONS, LLC,                                )
                                                )
                    Defendant.                  )
                                                )

       DECLARATION OF JOHN J. ATALLAH IN SUPPORT OF
  DEFENDANT CORELOGIC RENTAL PROPERTY SOLUTIONS, LLC’S
             MOTION FOR A PROTECTIVE ORDER



                          DECLARATION OF JOHN J. ATALLAH

         I, John J. Atallah, declare as follows:

         1.         I am an attorney licensed to practice law in the State of California and

 before this Court. I am an associate with the law firm of Foley & Lardner LLP,

 which is counsel of record for Defendant CoreLogic Rental Property Solutions, LLC

 (“CoreLogic”) in this action. I have personal knowledge of the facts set forth in this

 declaration and, if called as a witness, could and would testify truthfully and

 competently thereto.




 4846-7985-3204.1
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19           PageID.1222   Page 2 of 70



         2.         I submit this Declaration in support of CoreLogic’s Motion for a

 Protective Order.

         3.         On March 13 and 22, 2019, Plaintiff served Notices of Deposition for

 CoreLogic witnesses Robert Winkler, Angela Barnard, Naeem Kayani, Idrees

 Muhammad, Manny Cuevas, and Yianni Pantis. True and correct copies of these

 Notices of Deposition are attached hereto as Exhibits A and B.

         4.         CoreLogic produced Robert Winkler for deposition on March 13, 2019,

 Angela Barnard on March 14, 2019, and Manny Cuevas on March 15, 2019.

         5.         On March 19, 2019, my colleague Christi Lawson and I participated

 with CoreLogic’s counsel Ian Lyngklip and Sylvia Bolos in a telephonic meet and

 confer wherein Attorney Lawson and I indicated to Attorneys Lyngklip and Bolos

 that CoreLogic objected to producing its in-house legal counsel, Yianni Pantis, for

 deposition, on the grounds that Mr. Pantis serves the company only in his legal

 capacity and does not have any non-privileged information that would be relevant to

 Plaintiff’s claims.

         6.         During the meet and confer call, Attorneys Lyngklip and Bolos

 provided no legal justification for disregarding CoreLogic’s attorney-client privilege

 related to the legal advice it receives from its counsel, and advised that they would

 email CoreLogic’s counsel no later than the following Wednesday, March 27, to




                                               2
 4846-7985-3204.1
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19            PageID.1223   Page 3 of 70



 indicate whether Plaintiff intended to move forward with the deposition of Mr.

 Pantis.

         7.         On March 27, 2019, CoreLogic served written objections to Plaintiff’s

 deposition notices, detailing CoreLogic’s objections to Plaintiff’s request to depose

 Yianni Pantis based upon its attorney-client privilege. A true and correct copy of

 the Objection to Deposition Notice is attached hereto as Exhibit C.

         8.         On March 27, 2019, I additionally emailed Attorneys Lyngklip and

 Bolos to indicate (consistent with our prior representations) that CoreLogic would

 make Idrees Muhammad available for deposition on April 5, 2019.

         9.         Attorneys Lyngklip and Bolos did not respond to me or my colleagues

 on the promised date of March 27 to indicate whether or not Plaintiff intended to

 move forward with the deposition of Mr. Pantis.

         10.        CoreLogic produced Naeem Kayani for deposition on March 29, 2019.

         11.        On April 1, 2019, following CoreLogic’s extensive efforts to schedule

 Idrees Muhammad’s deposition, Plaintiff issued a notice of withdrawal of Mr.

 Muhammad’s deposition notice without providing any further explanation.

         12.        On April 1 and 3, 2019, I emailed Attorney Bolos once again to ask

 whether Plaintiff also intended to withdraw the deposition notice as to Yianni Pantis.

 A true and correct copy of those emails is attached hereto as Exhibits D and E.

 Attorney Bolos did not respond to either of my emails.

                                               3
 4846-7985-3204.1
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19            PageID.1224    Page 4 of 70



         13.        On April 8, 2019, Attorney Bolos emailed me stating: “[W]e’d like to

 meet & confer regarding the noticed deposition. We’ve been asked repeatedly to

 withdraw that deposition notice, and we’d like to discuss it further.” A true and

 correct copy of that email is attached hereto as Exhibit F.

         14.        Attorney Lawson and I thereafter agreed with Attorneys Lyngklip and

 Bolos to convene a conference call at 2:30 PM Eastern on Wednesday, April 10, and

 Attorney Bolos circulated dial-in information for their conference line. A true and

 correct copy of that email is attached hereto as Exhibit G.

         15.        On April 10, at the agreed-upon time, Attorney Lawson and I separately

 dialed in to the conference line from separate locations, and each of us was greeted

 with a recorded message that the phone number had changed. Attorney Lawson and

 I each dialed the new number repeatedly, over the course of several minutes, only to

 receive busy signals. Attorney Lawson immediately emailed Attorneys Bolos and

 Lyngklip to indicate there was a problem with the conference line. A true and correct

 copy of Attorney Lawson’s email is attached hereto as Exhibit H.

         16.        Attorney Bolos responded an hour later, taking issue with our supposed

 failure to dial into the conference line, and stating: “I intend to re-notice [the Yianni

 Pantis] deposition for April 22, 2019 if I haven’t heard back from you with

 alternative dates by the end of the week.” A true and correct copy of that email is

 attached hereto as Exhibit I.

                                                4
 4846-7985-3204.1
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19               PageID.1225   Page 5 of 70



         17.        CoreLogic took the deposition of Plaintiff Randy Cleary on January 30,

 2019. A true and correct copy of relevant excerpts from the transcript of Mr.

 Cleary’s deposition is attached hereto as Exhibit J.



                    I declare under penalty of perjury under the laws of the United States

 of America that the foregoing is true and correct.

                    Executed this 18th day of April 2019 at Los Angeles, California.




                                                     /s/ John J. Atallah
                                                    John J. Atallah




                                                5
 4846-7985-3204.1
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1226   Page 6 of 70




                        EXHIBIT A
       Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                    PageID.1227       Page 7 of 70

                                \
                                                                                       Ian B.Lyngklip
LYNGKLIP &ASSOCIATES                                                                   Ian@MichiganConsumerLaw.com
      CONSUMER LAW CENTER. PLC
                               ,/                                                      Sylvia Bolos
                                                                                       SylviaB@MichiganConsumerLavv.cc)m
                                                                                       ofCounsel Julie A. Petrik & Gary M.Victor


24500 Northwestern Highway, Suite 206, Southfield, MI 48075 • 248-208-8864 • www.MichiganConsumerLaw.com


                                                    March 13,2019

          Jeffrey S. Kopp                                    John J. Atallah
          Foley & Lardner, LLP                               Foley & Lardner, LLP
          500 Woodward Ave., Ste. 2700                       555 South Flower Street, Ste. 3300
          Detroit, MI 48226                                  Los Angeles, CA 90071



         Re:       Cleary v. CoreLogic Rental Property Solutions, LLC
                   Eastern District of Michigan — Southern Division
                   Case No. 2:17-cv-14158-BAF-DRG


         Counsel:


                   Enclosed for filing please find the following:

               -      Re-Notice of Deposition
               -      Proofof Service

         Enclosed please find a deposition re-notice for Ms. Barnard and Mr. Cuevas, conforming with the
         dates, times, and locations where you have agreed to produce them. We will be taking the
         depositions telephonically from Detroit, Michigan - please use the following dial-in credentials
         each day:(515) 739-1015 and 274-880-010. We have arranged for a court reporter to be in the
         room with the witness each day. We are still waiting for the deposition date from Mr. Kayani from
         your office but have noticed him for March 29,2019. We have also noticed the depositions of Mr.
         Pantis and Mr. Muhammad for March 27, 2019 and March 28, 2019 respectively. We are also
         available on the following dates ifthose don't suit:

                   Alternative Date 1:    April 1,2019
                   Alternative Date 2:    April 3,2019
                   Alternative Date 3:    April 4,2019

          We will be holding these dates as alternates, so please send your response no later than March
          18, 2019.

         Ifnone ofthose dates work,please provide 3 alternative dates for depositions to take place no later
         than April 5, 2019. If you foresee any difficulties or objections that we can resolve in advance of
         the deposition, please contact me so that we can work out any issues.
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1228   Page 8 of 70
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1229   Page 9 of 70
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1230   Page 10 of 70
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1231   Page 11 of 70
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1232   Page 12 of 70




                        EXHIBIT B
       Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                 PageID.1233       Page 13 of 70


                              \
                                                                                     Ian B.Lyngklip
LYNGKLIP & ASSOCIATES                                                                Ian@MichiganConsutnerLaw.com
      CONSUMER LAW CENTER. PIC
                                                                                     Sylvia Bolos
                                                                                     SylviaB@MichiganConsumerLavv.com
                                                                                     ofCounselIvMc A.. Petrik & Gary M. Victor


24500 Northwestern Highway, Suite 206, Southfield, MI 48075 • 248-208-8864 • www.MichiganConsumerLaw.com


                                                 March 22,2019

          Jeffrey S. Kopp                                 John J. Atallah
          Foley & Lardner, LLP                            Foley & Lardner, LLP
          500 Woodward Ave., Ste. 2700                    555 South Flower Street, Ste. 3300
          Detroit, MI 48226                               Los Angeles, CA 90071



         Re:    Cleary v. CoreLogic Rental Property Solutions, LLC
                Eastern District of Michigan — Southern Division
                Case No.2:17-cv-14158-BAF-DRG


         Counsel:



                Enclosed please find a proof of service and deposition re-notice for Mr. Kayani,
         conforming with the date, time, and location where you have agreed to produce him. We will be
         taking the deposition telephonically from Detroit, Michigan - please use the following dial-in
         credentials each day:(515) 739-1015 and 274-880-010. We have arranged for a court reporter to
         be in the room with the witness.

                We are still waiting for confirmation ofMr. Muhammad's deposition as previously noticed
         (March 28) and expect to have a follow up discussion about Mr. Pantis' deposition as well on
         March 27,2019. If you foresee any difficulties or objections that we can resolve in advance ofthe
         deposition, please contact me so that we can work out any issues.

                                                             Very truly yours.

                                                             LTNG                  :IATES
                                                                            LAWCENTER,PLC



         cc:    Randy Cleary
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1234   Page 14 of 70
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1235   Page 15 of 70
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1236   Page 16 of 70




                        EXHIBIT C
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19            PageID.1237   Page 17 of 70



                                UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

        RANDY CLEARY,                                )
                                                     )
                         Plaintiff,                  )
                                                     )
                   vs.                               )   Case No. 2:17-CV-14158-BAF-DRG
                                                     )   Hon. Bernard A. Friedman
        CORELOGIC RENTAL PROPERTY                    )   Magistrate Judge: David R. Grand
        SOLUTIONS, LLC,                              )
                                                     )
                         Defendant.                  )
                                                     )

          DEFENDANT CORELOGIC RENTAL PROPERTY SOLUTIONS, LLC’S
              OBJECTIONS TO PLAINTIFF’S NOTICES OF DEPOSITION
                   Pursuant to Rules 26 and 30 of the Federal Rules of Civil Procedure,

        Defendant CoreLogic Rental Property Solutions, LLC (“CoreLogic”), by and

        through its counsel of record, hereby objects to Plaintiff Randy Cleary’s (“Plaintiff”)

        Notices of Deposition of Naeem Kayani, Idrees Muhammad, Yianni Pantis, Angela

        Barnard, and Manny Cuevas served by Plaintiff via email on March 13 and March

        22, 2019 (the “Deposition Notices”).

                                       GENERAL OBJECTIONS

                   The following general objections are made to the Deposition Notices in their

        entirety. Each of the objections is hereby incorporated by reference into the

        Statement of Objections set forth below.



4825-0599-2331.1
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19          PageID.1238    Page 18 of 70



                   A.   CoreLogic objects to the Deposition Notices on the grounds that

        Plaintiff’s attempt to depose multiple CoreLogic employees, two of whom were not

        designated by CoreLogic as trial witnesses, on an impermissibly broad and irrelevant

        subject matter, far exceeds the scope of permissible discovery under Rule 26 of the

        Federal Rules of Civil Procedure. To date, the vast bulk of Plaintiff’s examination

        of CoreLogic witnesses in deposition has sought information with no bearing

        whatsoever on Plaintiff’s claims, nor has it been calculated to lead to the discovery

        of admissible evidence. Indeed, Plaintiff’s questioning has been wholly irrelevant

        to the disposition of this case.

                   B.   CoreLogic objects to the Deposition Notices on the grounds that they

        seek confidential and proprietary information, as well as information that is

        protected from disclosure by third-party rights to privacy and/or is required by law,

        custom, contract, or other reason to be maintained as confidential.

                   C.   CoreLogic objects to the Deposition Notices on the grounds that they

        are overbroad and impose and undue burden on CoreLogic.

                   D.   CoreLogic objects to the extent the Deposition Notices seek testimony

        protected by the attorney-client privileged and/or attorney work product doctrine.

                   E.   CoreLogic reserves the right to assert additional objections before,

        during, and after any deposition that may later proceed in connection with the

        Deposition Notices.

                                                   2
4825-0599-2331.1
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19             PageID.1239    Page 19 of 70



                                    STATEMENT OF OBJECTIONS

                   Plaintiff wishes to depose individuals who have no personal knowledge of this

        matter on issues that are not relevant to Plaintiff’s claims, and these depositions are

        entirely disproportionate to Plaintiff’s needs for this case. Plaintiff continues to

        pursue his fishing expedition, and the cost and burden of discovery of has far

        surpassed any possible liability in this matter, which CoreLogic believes to be none.

                   Under the Federal Rules, Plaintiff is only entitled to discovery regarding any

        non-privileged matter that is relevant to any party’s claim or defense and

        proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). One of the factors to

        be considered is “whether the burden or expense of the proposed discovery

        outweighs its likely benefit.” Id. Plaintiff’s Notices of Deposition seek irrelevant,

        and to a significant extent privileged, information. CoreLogic therefore objects to

        the extent Plaintiff continues to seek irrelevant information through the depositions

        of several CoreLogic employees.

                   Pursuant to the Deposition Notices, and preserving all objections, CoreLogic

        produced Manny Cuevas for deposition on the March 15, 2019. Plaintiff’s counsel

        closed Mr. Cuevas’ deposition after an hour of testimony and now seeks to depose

        Idrees Muhammad, whom CoreLogic has not designated as a trial witness, on the

        very same subject matter on which Mr. Cuevas testified. Plaintiff additionally seeks




                                                      3
4825-0599-2331.1
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                PageID.1240     Page 20 of 70



        to depose Naeem Kayani on an unknown selection of topics that likely have no

        bearing whatsoever on Plaintiff’s claims.

                   CoreLogic additionally objects to Plaintiff’s attempt to notice the deposition

        of Yianni Pantis, who is CoreLogic’s in-house legal counsel. Plaintiff’s request to

        depose Mr. Pantis is unduly burdensome and prejudicial. Mr. Pantis is legal counsel

        for CoreLogic and serves only in his legal capacity. Like the other named deponents,

        Mr. Pantis has no personal knowledge regarding Plaintiff’s claims. As counsel for

        CoreLogic has explained to Plaintiff’s counsel in extended meet and confer

        communications, any involvement Mr. Pantis may have had in matters potentially

        relevant to the subject matter of this lawsuit would be entirely privileged. Mr. Pantis

        does not have any non-privileged information that would be relevant to Plaintiff’s

        claims. Accordingly, CoreLogic objects on the basis of privileged and will not

        produce Mr. Pantis for deposition.

                   It is clear that Plaintiff is going on a fishing expedition. Despite the fact that

        Plaintiff never previously disputed his consumer report with CoreLogic, Plaintiff has

        served first-party and third-party discovery that is harassing in volume and scope.

        Specifically, Plaintiff served subpoenas on three Better Business Bureau entities,

        three state attorneys general, and the federal Consumer Financial Protection Bureau,

        seeking records reflecting unrelated complaints initiated against CoreLogic.

        Plaintiff further subpoenaed Brighton Sylvan Glen Estates and noticed the

                                                        4
4825-0599-2331.1
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19             PageID.1241    Page 21 of 70



        depositions of the persons most knowledgeable for the Michigan State Police,

        Michigan Department of Corrections, and Wayne County Clerk’s Office, as well as

        CoreLogic’s representative most qualified on 33 topics and 40 sub-topics. Plaintiff

        has already deposed CoreLogic’s representative most qualified, Brighton Sylvan

        Glen Estate’s person most knowledgeable, and three CoreLogic employees: Robert

        Winkler, Angie Barnard, and Manny Cuevas. Considering the modest needs of the

        case, Plaintiff’s continued deposition notices are disproportional at best and

        harassment at worst.

                   In addition to seeking irrelevant information, Plaintiff need not depose these

        individuals because Plaintiff has already conceded that he has no damages in this

        case. In his deposition, Plaintiff admitted that he was approved to live in Brighton

        Sylvan Glen Estates three days after he submitted his application. Cleary Dep.

        78:19-23, (“Q: And after you – so just so I understand, so three days after you applied

        first to move to the Brighton Sylvan Glen Estates, you were approved to live in the

        community, is that right? A: Correct.”). He moved in on the same date he had

        originally intended. Id. at 64:8-10 (“Q: There wasn’t any plan to move prior to May

        when you were there filling out the application, correct? A: Correct.”). Plaintiff

        cannot recover under any theory for CoreLogic’s accurate reporting of public record

        information with which Plaintiff was intimately familiar, by his own admission, at

        the time of his application with Brighton.

                                                      5
4825-0599-2331.1
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19          PageID.1242    Page 22 of 70



                   Throughout discovery, Plaintiff has harassed CoreLogic with irrelevant and

        overbroad requests, unnecessary motions to compel, and threats of frivolous

        depositions. Plaintiff admitted in his deposition that he has no damages. The cost

        and burden of discovery requested by Plaintiff has far outweighed any benefit for

        the parties. CoreLogic therefore asserts these objections and further requests that

        Plaintiff withdraw his Notice of Deposition as to Yianni Pantis. If Plaintiff refuses,

        CoreLogic plans to pursue a motion for a protective order with the Court.

                   As has already been communicated to Plaintiff’s counsel, CoreLogic will

        produce Naeem Kayani for deposition on March 29, 2019 at the noticed time and

        place. CoreLogic will additionally produce Idrees Muhammad for deposition on

        April 5, 2019 at a mutually agreeable time and location.

        //

        //

        //

        //

        //

        //

        //

        //

        //

                                                    6
4825-0599-2331.1
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1243   Page 23 of 70



          Dated: March 27, 2019         Respectfully submitted,


                                        FOLEY & LARDNER LLP

                                        /s/      Jeffrey S. Kopp
                                        Jeffrey S. Kopp (P59485)
                                        Christi A. Lawson (admitted pro hac vice)
                                        John J. Atallah (admitted pro hac vice)
                                        500 Woodward Avenue, Suite 2700
                                        Detroit, MI 48226
                                        (313) 234-7100
                                        (313) 234-2800 fax
                                        jkopp@foley.com
                                        clawson@foley.com
                                        jatallah@foley.com

                                        Attorneys for Defendant CoreLogic Rental
                                        Property Solutions, LLC




                                            7
4825-0599-2331.1
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19     PageID.1244   Page 24 of 70



                                CERTIFICATE OF SERVICE
                     I hereby certify that I served the foregoing document described as
        DEFENDANT CORELOGIC RENTAL PROPERTY SOLUTIONS, LLC’S
        OBJECTIONS TO PLAINTIFF’S NOTICES OF DEPOSITION via U.S. mail
        and email to counsel of record for Plaintiff Randy Cleary, as follows:

        Ian Lyngklip and Sylvia Bolos
        LYNGKLIP & ASSOCIATES CONSUMER LAW CENTER, PLC
        24500 Northwestern Highway, Suite 206
        Southfield, MI 48075
        T: (248) 208-8864
        ian@michiganconsumerlaw.com
        sylviab@michiganconsumerlaw.com

        Dated: March 27, 2019

                                          /s/     John J. Atallah
                                          John J. Atallah




                                              8
4825-0599-2331.1
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1245   Page 25 of 70




                        EXHIBIT D
        Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                      PageID.1246      Page 26 of 70


Atallah, John J.

From:                                  Atallah, John J.
Sent:                                  Monday, April 1, 2019 3:44 PM
To:                                    'Sylvia Bolos'; Kopp, Jeff; Lawson, Christi A.
Cc:                                    Ian Lyngklip; Laura Branco
Subject:                               RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad



Sylvia,

Thank you for confirming. Are you also withdrawing the deposition notice for Yianni Pantis?

John

John J. Atallah
Foley & Lardner LLP
555 South Flower Street | Suite 3300
Los Angeles, CA 90071-2411
Direct: 213.972.4834
Fax: 213.486.0065

View My Bio




From: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent: Monday, April 1, 2019 12:48 PM
To: Atallah, John J. <JAtallah@foley.com>; Kopp, Jeff <JKopp@foley.com>; Lawson, Christi A. <Clawson@foley.com>
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

** EXTERNAL EMAIL MESSAGE **
John,

A hard copy notice of withdrawal of Muhammad.



Sylvia

From: JAtallah@foley.com <JAtallah@foley.com>
Sent: Monday, April 01, 2019 3:45 PM
To: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>; JKopp@foley.com; Clawson@foley.com
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad
                                                              1
        Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                                                                       PageID.1247   Page 27 of 70

Sylvia,

Does this mean you are issuing a hard copy notice of withdrawal, or that you intend to issue a new deposition notice
tomorrow?

John

John J. Atallah
Foley & Lardner LLP
555 South Flower Street | Suite 3300
Los Angeles, CA 90071-2411
Direct: 213.972.4834
Fax: 213.486.0065

View My Bio




From: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent: Monday, April 1, 2019 12:42 PM
To: Kopp, Jeff <JKopp@foley.com>; Atallah, John J. <JAtallah@foley.com>; Lawson, Christi A. <Clawson@foley.com>
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

** EXTERNAL EMAIL MESSAGE **
Counsel,

We’re withdrawing the deposition notice for Idrees Muhammad.

We’ll send a hardcopy notice tomorrow.


Thanks,

Sylvia Bolos



       The link ed image cannot be display ed. The file may hav e been mov ed,
       ren amed, or deleted. Verify that the link points to the correct file and
       location.
                                                                                   SYLVIA BOLOS Attorney
                                                                                   Lyngklip & Associates Consumer Law Center, PLC
                                                                                   Email: SylviaB@MichiganConsumerLaw.com Phone: (248) 208-8864
                                                                                   24500 Northwestern Hwy #206, Southfield, MI 48075 (map)
                                                                                   MichiganConsumerLaw.com | Vcard
                                                                                                        The link ed image
                                                                                                        cannot be
                                                                                                        display ed. The file
                                                                                                        may hav e been
                                                                                                        mov ed, renamed,




                                                                                                                               2
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                         PageID.1248        Page 28 of 70




The preceding email message may be confidential or protected by the attorney-client or work-product privileges. It is
not intended for transmission to, or receipt by, any unauthorized persons. If you have received this message in error,
please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
message and any attachments or copies. Any disclosure, copying, distribution or reliance on the contents of this
message or its attachments is strictly prohibited, and may be unlawful. Unintended transmission does not constitute
waiver of the attorney-client privilege or any other privilege. Legal advice contained in the preceding message is solely
for the benefit of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing contained in
this message should be construed as a digital or electronic signature, nor is it intended to reflect an intention to make an
agreement by electronic means.




                                                             3
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1249   Page 29 of 70




                        EXHIBIT E
        Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                          PageID.1250   Page 30 of 70


Atallah, John J.

From:                                  Atallah, John J.
Sent:                                  Wednesday, April 3, 2019 11:08 AM
To:                                    'Sylvia Bolos'
Cc:                                    Kopp, Jeff; Lawson, Christi A.; Ian Lyngklip
Subject:                               RE: Cleary v CoreLogic -- Iron Mountain



Sylvia,

Thank you for your message. Given the length of time since the CD was archived, it is taking CoreLogic and Iron
Mountain a bit longer than expected to track it down. I am informed that we should have a further update for you by
the end of this week.

In the meantime, could you please confirm that Plaintiff is withdrawing the notice of deposition of Yianni Pantis? I
believe you and Ian were going to inform us of your decision in that regard no later than last Wednesday, March 27.

Thanks,

John

John J. Atallah
Foley & Lardner LLP
555 South Flower Street | Suite 3300
Los Angeles, CA 90071-2411
Direct: 213.972.4834
Fax: 213.486.0065

View My Bio




From: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent: Wednesday, April 3, 2019 10:19 AM
To: Atallah, John J. <JAtallah@foley.com>
Cc: Kopp, Jeff <JKopp@foley.com>; Lawson, Christi A. <Clawson@foley.com>; Ian Lyngklip
<ian@MichiganConsumerLaw.com>
Subject: Cleary v CoreLogic -- Iron Mountain

** EXTERNAL EMAIL MESSAGE **
John,

I’m following up on our request for confirmation that Iron Mountain has the original data file (CD-ROM) Corelogic
received in response to the FOIA. What is the status?


                                                                 1
      Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                                                                       PageID.1251   Page 31 of 70

Thank you,

Sylvia Bolos



     The link ed image cannot be display ed. The file may hav e been mov ed,
     ren amed, or deleted. Verify that the link points to the correct file and
     location.
                                                                                 SYLVIA BOLOS Attorney
                                                                                 Lyngklip & Associates Consumer Law Center, PLC
                                                                                 Email: SylviaB@MichiganConsumerLaw.com Phone: (248) 208-8864
                                                                                 24500 Northwestern Hwy #206, Southfield, MI 48075 (map)
                                                                                 MichiganConsumerLaw.com | Vcard
                                                                                                      The link ed image
                                                                                                      cannot be
                                                                                                      display ed. The file
                                                                                                      may hav e been
                                                                                                      mov ed, renamed,




                                                                                                                             2
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1252   Page 32 of 70




                        EXHIBIT F
        Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                   PageID.1253        Page 33 of 70


Atallah, John J.

From:                             Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent:                             Monday, April 8, 2019 6:40 AM
To:                               Lawson, Christi A.; Atallah, John J.; Kopp, Jeff
Cc:                               Ian Lyngklip; Laura Branco
Subject:                          RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad



** EXTERNAL EMAIL MESSAGE **
Christie,

I understand that you are tied up, but we’d like to meet & confer regarding the noticed deposition. We’ve been asked
repeatedly to withdraw that deposition notice, and we’d like to discuss it further.

What is the earliest that anyone on the CoreLogic team can get on the phone? Please offer the earliest available date &
time this week.


Thank you,

Sylvia Bolos




From: Clawson@foley.com <Clawson@foley.com>
Sent: Monday, April 08, 2019 9:35 AM
To: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>; JAtallah@foley.com; JKopp@foley.com
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

I’m completely tied up until at least Wednesday. However, I’m not sure what more there is to discuss after our last
meet and confer by telephone, and then we provided our written objections. Yianni Pantis is in-house counsel and acts
solely in his legal capacity. Thus, any guidance he provided the business is covered by the work-product doctrine and
the attorney-client privilege. CoreLogic Rental Property Solutions maintains its objections on that basis.

Christi A. Lawson
Foley & Lardner LLP
111 N. Orange Ave., Ste. 1800
Orlando, FL 32801-2386
clawson@foley.com
407-244-3235

From: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent: Monday, April 8, 2019 8:33 AM
To: Atallah, John J. <JAtallah@foley.com>; Kopp, Jeff <JKopp@foley.com>; Lawson, Christi A. <Clawson@foley.com>
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

** EXTERNAL EMAIL MESSAGE **
John,
                                                           1
        Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                     PageID.1254        Page 34 of 70

We’d like to meet & confer to discuss the Yianni Pantis deposition – are you, Jeff, or Christie available today at 2pm EST?



Thank you,

Sylvia Bolos


From: JAtallah@foley.com <JAtallah@foley.com>
Sent: Monday, April 01, 2019 6:44 PM
To: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>; JKopp@foley.com; Clawson@foley.com
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

Sylvia,

Thank you for confirming. Are you also withdrawing the deposition notice for Yianni Pantis?

John

John J. Atallah
Foley & Lardner LLP
555 South Flower Street | Suite 3300
Los Angeles, CA 90071-2411
Direct: 213.972.4834
Fax: 213.486.0065

View My Bio




From: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent: Monday, April 1, 2019 12:48 PM
To: Atallah, John J. <JAtallah@foley.com>; Kopp, Jeff <JKopp@foley.com>; Lawson, Christi A. <Clawson@foley.com>
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

** EXTERNAL EMAIL MESSAGE **
John,

A hard copy notice of withdrawal of Muhammad.



Sylvia

                                                             2
       Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                    PageID.1255        Page 35 of 70

From: JAtallah@foley.com <JAtallah@foley.com>
Sent: Monday, April 01, 2019 3:45 PM
To: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>; JKopp@foley.com; Clawson@foley.com
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

Sylvia,

Does this mean you are issuing a hard copy notice of withdrawal, or that you intend to issue a new deposition notice
tomorrow?

John

John J. Atallah
Foley & Lardner LLP
555 South Flower Street | Suite 3300
Los Angeles, CA 90071-2411
Direct: 213.972.4834
Fax: 213.486.0065

View My Bio




From: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent: Monday, April 1, 2019 12:42 PM
To: Kopp, Jeff <JKopp@foley.com>; Atallah, John J. <JAtallah@foley.com>; Lawson, Christi A. <Clawson@foley.com>
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

** EXTERNAL EMAIL MESSAGE **
Counsel,

We’re withdrawing the deposition notice for Idrees Muhammad.

We’ll send a hardcopy notice tomorrow.


Thanks,

Sylvia Bolos




                                                           3
      Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                                                                       PageID.1256   Page 36 of 70
     The link ed image cannot be display ed. The file may hav e been mov ed,
     ren amed, or deleted. Verify that the link points to the correct file and
     location.
                                                                                 SYLVIA BOLOS Attorney
                                                                                 Lyngklip & Associates Consumer Law Center, PLC
                                                                                 Email: SylviaB@MichiganConsumerLaw.com Phone: (248) 208-8864
                                                                                 24500 Northwestern Hwy #206, Southfield, MI 48075 (map)
                                                                                 MichiganConsumerLaw.com | Vcard
                                                                                                      The link ed image
                                                                                                      cannot be
                                                                                                      display ed. The file
                                                                                                      may hav e been
                                                                                                      mov ed, renamed,




The preceding email message may be confidential or protected by the attorney-client or work-product privileges. It is
not intended for transmission to, or receipt by, any unauthorized persons. If you have received this message in error,
please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
message and any attachments or copies. Any disclosure, copying, distribution or reliance on the contents of this
message or its attachments is strictly prohibited, and may be unlawful. Unintended transmission does not constitute
waiver of the attorney-client privilege or any other privilege. Legal advice contained in the preceding message is solely
for the benefit of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing contained in
this message should be construed as a digital or electronic signature, nor is it intended to reflect an intention to make an
agreement by electronic means.


The preceding email message may be confidential or protected by the attorney-client or work-product privileges. It is
not intended for transmission to, or receipt by, any unauthorized persons. If you have received this message in error,
please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
message and any attachments or copies. Any disclosure, copying, distribution or reliance on the contents of this
message or its attachments is strictly prohibited, and may be unlawful. Unintended transmission does not constitute
waiver of the attorney-client privilege or any other privilege. Legal advice contained in the preceding message is solely
for the benefit of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing contained in
this message should be construed as a digital or electronic signature, nor is it intended to reflect an intention to make an
agreement by electronic means.


The preceding email message may be confidential or protected by the attorney-client or work-product privileges. It is
not intended for transmission to, or receipt by, any unauthorized persons. If you have received this message in error,
please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
message and any attachments or copies. Any disclosure, copying, distribution or reliance on the contents of this
message or its attachments is strictly prohibited, and may be unlawful. Unintended transmission does not constitute
waiver of the attorney-client privilege or any other privilege. Legal advice contained in the preceding message is solely
for the benefit of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing contained in
this message should be construed as a digital or electronic signature, nor is it intended to reflect an intention to make an
agreement by electronic means.




                                                                                                                             4
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1257   Page 37 of 70




                        EXHIBIT G
       Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                            PageID.1258   Page 38 of 70


Atallah, John J.

From:                                  Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent:                                  Monday, April 8, 2019 10:43 AM
To:                                    Atallah, John J.; Kopp, Jeff; Lawson, Christi A.
Cc:                                    Ian Lyngklip; Laura Branco
Subject:                               RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad



** EXTERNAL EMAIL MESSAGE **
2:30 EST on 4/10 it is. I just circulated the invite, including dial-in credentials.


Sylvia

From: JAtallah@foley.com <JAtallah@foley.com>
Sent: Monday, April 08, 2019 12:28 PM
To: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>; JKopp@foley.com; Clawson@foley.com
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

Sylvia,

May we all plan to speak instead at 2:30 PM Eastern on Wednesday? I have a hearing that morning and should be done
by that time.

Please send us the dial-in for your conference line.

Thanks,

John

John J. Atallah
Foley & Lardner LLP
555 South Flower Street | Suite 3300
Los Angeles, CA 90071-2411
Direct: 213.972.4834
Fax: 213.486.0065

View My Bio




From: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent: Monday, April 8, 2019 9:11 AM
To: Kopp, Jeff <JKopp@foley.com>; Lawson, Christi A. <Clawson@foley.com>; Atallah, John J. <JAtallah@foley.com>
                                                                 1
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                       PageID.1259       Page 39 of 70
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

** EXTERNAL EMAIL MESSAGE **
Christie,

We’ll plan to call your offices at 10am on Wednesday April 10, 2019. If that time doesn’t work for you, please propose an
alternative.


Thanks,

Sylvia Bolos


From: JKopp@foley.com <JKopp@foley.com>
Sent: Monday, April 08, 2019 11:01 AM
To: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>; Clawson@foley.com; JAtallah@foley.com
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

Sorry, I am out this week for Army duty. I will not be available for a call until noon on Thursday or
Friday, but Christi or John is available before then.


Jeffrey S. Kopp
Foley & Lardner LLP
313.234.7140 (direct)
734.624.2183 (cell)
jkopp@foley.com




From: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent: Monday, April 8, 2019 9:40 AM
To: Lawson, Christi A. <Clawson@foley.com>; Atallah, John J. <JAtallah@foley.com>; Kopp, Jeff <JKopp@foley.com>
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

** EXTERNAL EMAIL MESSAGE **
Christie,

I understand that you are tied up, but we’d like to meet & confer regarding the noticed deposition. We’ve been asked
repeatedly to withdraw that deposition notice, and we’d like to discuss it further.

What is the earliest that anyone on the CoreLogic team can get on the phone? Please offer the earliest available date &
time this week.



                                                            2
        Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                     PageID.1260        Page 40 of 70
Thank you,

Sylvia Bolos




From: Clawson@foley.com <Clawson@foley.com>
Sent: Monday, April 08, 2019 9:35 AM
To: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>; JAtallah@foley.com; JKopp@foley.com
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

I’m completely tied up until at least Wednesday. However, I’m not sure what more there is to discuss after our last
meet and confer by telephone, and then we provided our written objections. Yianni Pantis is in-house counsel and acts
solely in his legal capacity. Thus, any guidance he provided the business is covered by the work-product doctrine and
the attorney-client privilege. CoreLogic Rental Property Solutions maintains its objections on that basis.

Christi A. Lawson
Foley & Lardner LLP
111 N. Orange Ave., Ste. 1800
Orlando, FL 32801-2386
clawson@foley.com
407-244-3235

From: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent: Monday, April 8, 2019 8:33 AM
To: Atallah, John J. <JAtallah@foley.com>; Kopp, Jeff <JKopp@foley.com>; Lawson, Christi A. <Clawson@foley.com>
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

** EXTERNAL EMAIL MESSAGE **
John,

We’d like to meet & confer to discuss the Yianni Pantis deposition – are you, Jeff, or Christie available today at 2pm EST?



Thank you,

Sylvia Bolos



From: JAtallah@foley.com <JAtallah@foley.com>
Sent: Monday, April 01, 2019 6:44 PM
To: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>; JKopp@foley.com; Clawson@foley.com
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

Sylvia,

Thank you for confirming. Are you also withdrawing the deposition notice for Yianni Pantis?

                                                             3
        Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                   PageID.1261        Page 41 of 70
John

John J. Atallah
Foley & Lardner LLP
555 South Flower Street | Suite 3300
Los Angeles, CA 90071-2411
Direct: 213.972.4834
Fax: 213.486.0065

View My Bio




From: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent: Monday, April 1, 2019 12:48 PM
To: Atallah, John J. <JAtallah@foley.com>; Kopp, Jeff <JKopp@foley.com>; Lawson, Christi A. <Clawson@foley.com>
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

** EXTERNAL EMAIL MESSAGE **
John,

A hard copy notice of withdrawal of Muhammad.



Sylvia

From: JAtallah@foley.com <JAtallah@foley.com>
Sent: Monday, April 01, 2019 3:45 PM
To: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>; JKopp@foley.com; Clawson@foley.com
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: RE: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

Sylvia,

Does this mean you are issuing a hard copy notice of withdrawal, or that you intend to issue a new deposition notice
tomorrow?

John

John J. Atallah
Foley & Lardner LLP
555 South Flower Street | Suite 3300
Los Angeles, CA 90071-2411
Direct: 213.972.4834
Fax: 213.486.0065



                                                           4
       Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                                                                       PageID.1262   Page 42 of 70
View My Bio




From: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent: Monday, April 1, 2019 12:42 PM
To: Kopp, Jeff <JKopp@foley.com>; Atallah, John J. <JAtallah@foley.com>; Lawson, Christi A. <Clawson@foley.com>
Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Laura Branco <Laura@MichiganConsumerLaw.com>
Subject: Cleary v CoreLogic -- Withdrawal of Deposition Notice, Idrees Muhammad

** EXTERNAL EMAIL MESSAGE **
Counsel,

We’re withdrawing the deposition notice for Idrees Muhammad.

We’ll send a hardcopy notice tomorrow.


Thanks,

Sylvia Bolos



      The link ed image cannot be display ed. The file may hav e been mov ed,
      ren amed, or deleted. Verify that the link points to the correct file and
      location.
                                                                                  SYLVIA BOLOS Attorney
                                                                                  Lyngklip & Associates Consumer Law Center, PLC
                                                                                  Email: SylviaB@MichiganConsumerLaw.com Phone: (248) 208-8864
                                                                                  24500 Northwestern Hwy #206, Southfield, MI 48075 (map)
                                                                                  MichiganConsumerLaw.com | Vcard
                                                                                                       The link ed image
                                                                                                       cannot be
                                                                                                       display ed. The file
                                                                                                       may hav e been
                                                                                                       mov ed, renamed,




The preceding email message may be confidential or protected by the attorney-client or work-product privileges. It is
not intended for transmission to, or receipt by, any unauthorized persons. If you have received this message in error,
please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
message and any attachments or copies. Any disclosure, copying, distribution or reliance on the contents of this
message or its attachments is strictly prohibited, and may be unlawful. Unintended transmission does not constitute
waiver of the attorney-client privilege or any other privilege. Legal advice contained in the preceding message is solely
for the benefit of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing contained in
this message should be construed as a digital or electronic signature, nor is it intended to reflect an intention to make an
agreement by electronic means.

                                                                                                                              5
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                         PageID.1263        Page 43 of 70



The preceding email message may be confidential or protected by the attorney-client or work-product privileges. It is
not intended for transmission to, or receipt by, any unauthorized persons. If you have received this message in error,
please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
message and any attachments or copies. Any disclosure, copying, distribution or reliance on the contents of this
message or its attachments is strictly prohibited, and may be unlawful. Unintended transmission does not constitute
waiver of the attorney-client privilege or any other privilege. Legal advice contained in the preceding message is solely
for the benefit of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing contained in
this message should be construed as a digital or electronic signature, nor is it intended to reflect an intention to make an
agreement by electronic means.


The preceding email message may be confidential or protected by the attorney-client or work-product privileges. It is
not intended for transmission to, or receipt by, any unauthorized persons. If you have received this message in error,
please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
message and any attachments or copies. Any disclosure, copying, distribution or reliance on the contents of this
message or its attachments is strictly prohibited, and may be unlawful. Unintended transmission does not constitute
waiver of the attorney-client privilege or any other privilege. Legal advice contained in the preceding message is solely
for the benefit of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing contained in
this message should be construed as a digital or electronic signature, nor is it intended to reflect an intention to make an
agreement by electronic means.


The preceding email message may be confidential or protected by the attorney-client or work-product privileges. It is
not intended for transmission to, or receipt by, any unauthorized persons. If you have received this message in error,
please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
message and any attachments or copies. Any disclosure, copying, distribution or reliance on the contents of this
message or its attachments is strictly prohibited, and may be unlawful. Unintended transmission does not constitute
waiver of the attorney-client privilege or any other privilege. Legal advice contained in the preceding message is solely
for the benefit of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing contained in
this message should be construed as a digital or electronic signature, nor is it intended to reflect an intention to make an
agreement by electronic means.


The preceding email message may be confidential or protected by the attorney-client or work-product privileges. It is
not intended for transmission to, or receipt by, any unauthorized persons. If you have received this message in error,
please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
message and any attachments or copies. Any disclosure, copying, distribution or reliance on the contents of this
message or its attachments is strictly prohibited, and may be unlawful. Unintended transmission does not constitute
waiver of the attorney-client privilege or any other privilege. Legal advice contained in the preceding message is solely
for the benefit of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing contained in
this message should be construed as a digital or electronic signature, nor is it intended to reflect an intention to make an
agreement by electronic means.




                                                             6
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1264   Page 44 of 70




                        EXHIBIT H
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                      PageID.1265       Page 45 of 70


Atallah, John J.

From:                             Lawson, Christi A.
Sent:                             Wednesday, April 10, 2019 11:35 AM
To:                               Sylvia Bolos; Atallah, John J.
Cc:                               Kopp, Jeff; Ian Lyngklip
Subject:                          RE: Cleary v. CoreLogic



Good afternoon- The call-in number for the call this afternoon has apparently changed. We attempted to dial the new
number that is provided on the recording, but we receive a busy signal. Please advise if there is another number we
should call.

Christi A. Lawson
Foley & Lardner LLP
111 N. Orange Ave., Ste. 1800
Orlando, FL 32801-2386
clawson@foley.com
407-244-3235

From: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent: Wednesday, April 10, 2019 1:54 PM
To: Lawson, Christi A. <Clawson@foley.com>; Atallah, John J. <JAtallah@foley.com>
Cc: Kopp, Jeff <JKopp@foley.com>; Ian Lyngklip <ian@MichiganConsumerLaw.com>
Subject: RE: Cleary v. CoreLogic

** EXTERNAL EMAIL MESSAGE **
Christie,

The subpoena is attached. That said, I’m not sure what you mean by “admitted in the case.” Did you mean to say that
you have since secured your admission to the EDMI? Because I just checked PACER, neither you or John are appeared in
this matter.



Sylvia Bolos


From: Clawson@foley.com <Clawson@foley.com>
Sent: Wednesday, April 10, 2019 1:45 PM
To: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Cc: JAtallah@foley.com; JKopp@foley.com
Subject: FW: Cleary v. CoreLogic

Can you please serve us with a copy of the subpoena so that we can review it? John and I are both admitted in the case
and did not receive a copy. Jeff is out on Army duty this week. We would also like to discuss on our call today the
relevance of BBB complaints in Metro Washington.

Thank you,

Christi A. Lawson
                                                           1
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                                                                   PageID.1266    Page 46 of 70
Foley & Lardner LLP
111 N. Orange Ave., Ste. 1800
Orlando, FL 32801-2386
clawson@foley.com
407-244-3235

From: Kopp, Jeff <JKopp@foley.com>
Sent: Wednesday, April 10, 2019 12:57 PM
To: Lawson, Christi A. <Clawson@foley.com>; Atallah, John J. <JAtallah@foley.com>
Subject: Fwd: Cleary v. CoreLogic



Jeffrey Kopp
Jkopp@foley.com
313.234.7140

Begin forwarded message:

        From: Laura Branco <Laura@MichiganConsumerLaw.com>
        Date: April 10, 2019 at 12:50:45 PM EDT
        To: "Kopp, Jeff" <JKopp@foley.com>
        Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>, Sylvia Bolos
        <SylviaB@MichiganConsumerLaw.com>
        Subject: Cleary v. CoreLogic

        Hi Mr. Kopp,

        Attached please find Plaintiff’s Notice of Subpoena directed to the BBB of Metro Washington.

        Best,
        Laura


             The link ed image cannot be display ed. The file may hav e been mov ed,
             ren amed, or deleted. Verify that the link points to the correct file and
             location.
                                                                                         LAURA C. BRANCO Senior Paralegal
                                                                                         Lyngklip & Associates Consumer Law Center, PLC
                                                                                         Email: Laura@MichiganConsumerLaw.com Phone: (248) 208-8864
                                                                                         24500 Northwestern Hwy #206, Southfield, MI 48075 (map)
                                                                                         MichiganConsumerLaw.com | Vcard




The preceding email message may be confidential or protected by the attorney-client or work-product privileges. It is
not intended for transmission to, or receipt by, any unauthorized persons. If you have received this message in error,
please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
message and any attachments or copies. Any disclosure, copying, distribution or reliance on the contents of this
message or its attachments is strictly prohibited, and may be unlawful. Unintended transmission does not constitute
waiver of the attorney-client privilege or any other privilege. Legal advice contained in the preceding message is solely
                                                                                                          2
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                         PageID.1267        Page 47 of 70
for the benefit of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing contained in
this message should be construed as a digital or electronic signature, nor is it intended to reflect an intention to make an
agreement by electronic means.




                                                             3
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1268   Page 48 of 70




                        EXHIBIT I
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                        PageID.1269         Page 49 of 70


Atallah, John J.

From:                              Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent:                              Wednesday, April 10, 2019 12:29 PM
To:                                Lawson, Christi A.; Atallah, John J.
Cc:                                Kopp, Jeff; Ian Lyngklip
Subject:                           RE: Cleary v. CoreLogic



** EXTERNAL EMAIL MESSAGE **
Christie,

We received the same message and dialed the alternative number provided and waited for you. When we didn’t hear
from you, we had to move to our next scheduled call. That said, we still need to take the Yianni Pantis deposition –
please propose 3 dates. I intend to re-notice that deposition for April 22, 2019 if I haven’t heard back from you with
alternative dates by the end of this week.

If you intend to stand on your objections, then we will look for your motion for protective order.


Thank you,

Sylvia Bolos



From: Clawson@foley.com <Clawson@foley.com>
Sent: Wednesday, April 10, 2019 2:35 PM
To: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>; JAtallah@foley.com
Cc: JKopp@foley.com; Ian Lyngklip <ian@MichiganConsumerLaw.com>
Subject: RE: Cleary v. CoreLogic

Good afternoon- The call-in number for the call this afternoon has apparently changed. We attempted to dial the new
number that is provided on the recording, but we receive a busy signal. Please advise if there is another number we
should call.

Christi A. Lawson
Foley & Lardner LLP
111 N. Orange Ave., Ste. 1800
Orlando, FL 32801-2386
clawson@foley.com
407-244-3235

From: Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Sent: Wednesday, April 10, 2019 1:54 PM
To: Lawson, Christi A. <Clawson@foley.com>; Atallah, John J. <JAtallah@foley.com>
Cc: Kopp, Jeff <JKopp@foley.com>; Ian Lyngklip <ian@MichiganConsumerLaw.com>
Subject: RE: Cleary v. CoreLogic

** EXTERNAL EMAIL MESSAGE **
Christie,

                                                             1
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                      PageID.1270       Page 50 of 70
The subpoena is attached. That said, I’m not sure what you mean by “admitted in the case.” Did you mean to say that
you have since secured your admission to the EDMI? Because I just checked PACER, neither you or John are appeared in
this matter.



Sylvia Bolos


From: Clawson@foley.com <Clawson@foley.com>
Sent: Wednesday, April 10, 2019 1:45 PM
To: Ian Lyngklip <ian@MichiganConsumerLaw.com>; Sylvia Bolos <SylviaB@MichiganConsumerLaw.com>
Cc: JAtallah@foley.com; JKopp@foley.com
Subject: FW: Cleary v. CoreLogic

Can you please serve us with a copy of the subpoena so that we can review it? John and I are both admitted in the case
and did not receive a copy. Jeff is out on Army duty this week. We would also like to discuss on our call today the
relevance of BBB complaints in Metro Washington.

Thank you,

Christi A. Lawson
Foley & Lardner LLP
111 N. Orange Ave., Ste. 1800
Orlando, FL 32801-2386
clawson@foley.com
407-244-3235

From: Kopp, Jeff <JKopp@foley.com>
Sent: Wednesday, April 10, 2019 12:57 PM
To: Lawson, Christi A. <Clawson@foley.com>; Atallah, John J. <JAtallah@foley.com>
Subject: Fwd: Cleary v. CoreLogic



Jeffrey Kopp
Jkopp@foley.com
313.234.7140

Begin forwarded message:

        From: Laura Branco <Laura@MichiganConsumerLaw.com>
        Date: April 10, 2019 at 12:50:45 PM EDT
        To: "Kopp, Jeff" <JKopp@foley.com>
        Cc: Ian Lyngklip <ian@MichiganConsumerLaw.com>, Sylvia Bolos
        <SylviaB@MichiganConsumerLaw.com>
        Subject: Cleary v. CoreLogic

        Hi Mr. Kopp,

        Attached please find Plaintiff’s Notice of Subpoena directed to the BBB of Metro Washington.


                                                           2
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19                                                                   PageID.1271    Page 51 of 70
        Best,
        Laura


             The link ed image cannot be display ed. The file may hav e been mov ed,
             ren amed, or deleted. Verify that the link points to the correct file and
             location.
                                                                                         LAURA C. BRANCO Senior Paralegal
                                                                                         Lyngklip & Associates Consumer Law Center, PLC
                                                                                         Email: Laura@MichiganConsumerLaw.com Phone: (248) 208-8864
                                                                                         24500 Northwestern Hwy #206, Southfield, MI 48075 (map)
                                                                                         MichiganConsumerLaw.com | Vcard




The preceding email message may be confidential or protected by the attorney-client or work-product privileges. It is
not intended for transmission to, or receipt by, any unauthorized persons. If you have received this message in error,
please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
message and any attachments or copies. Any disclosure, copying, distribution or reliance on the contents of this
message or its attachments is strictly prohibited, and may be unlawful. Unintended transmission does not constitute
waiver of the attorney-client privilege or any other privilege. Legal advice contained in the preceding message is solely
for the benefit of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing contained in
this message should be construed as a digital or electronic signature, nor is it intended to reflect an intention to make an
agreement by electronic means.


The preceding email message may be confidential or protected by the attorney-client or work-product privileges. It is
not intended for transmission to, or receipt by, any unauthorized persons. If you have received this message in error,
please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
message and any attachments or copies. Any disclosure, copying, distribution or reliance on the contents of this
message or its attachments is strictly prohibited, and may be unlawful. Unintended transmission does not constitute
waiver of the attorney-client privilege or any other privilege. Legal advice contained in the preceding message is solely
for the benefit of the Foley & Lardner LLP client(s) represented by the Firm in the particular matter that is the subject of
this message, and may not be relied upon by any other party. Unless expressly stated otherwise, nothing contained in
this message should be construed as a digital or electronic signature, nor is it intended to reflect an intention to make an
agreement by electronic means.




                                                                                                          3
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1272   Page 52 of 70




                        EXHIBIT J
Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19         PageID.1273   Page 53 of 70




        · · · · · · · · · · UNITED STATES DISTRICT COURT
        · · · · · · · · · · EASTERN DISTRICT OF MICHIGAN
        · · · · · · · · · · · · SOUTHERN DIVISION



        RANDY CLEARY,



        · · · · · · · ·Plaintiff,

        vs.· · · · · · · · · · · · · · Case No. 2:17-cv-14158-BAF-DRG

        · · · · · · · · · · · · · · · ·Hon. Bernard A. Friedman

        CORELOGIC RENTAL PROPERTY

        SOLUTIONS, LLC,



        · · · · · · · ·Defendant.




        DEPONENT:· · RANDY WILLIAM CLEARY

        DATE:· · · · Wednesday, January 30, 2019

        TIME:· · · · 9:52 a.m.

        LOCATION:· · Lyngklip & Associates

        · · · · · · ·Consumer Law Center, PLC

        · · · · · · ·24500 Northwestern Highway, Suite 206

        · · · · · · ·Southfield, Michigan

        REPORTER:· · Elizabeth G. LaBarge, CSR-4467

        JOB NO:· · · 8435
 Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1274   Page 54 of 70




·1· · · · · · · · · · · ·UNITED STATES DISTRICT COURT
· · · · · · · · · · · · ·EASTERN DISTRICT OF MICHIGAN
·2· · · · · · · · · · · · · ·SOUTHERN DIVISION

·3

·4· ·RANDY CLEARY,

·5

·6· · · · · · · · · Plaintiff,

·7· ·vs.· · · · · · · · · · · · · · Case No. 2:17-cv-14158-BAF-DRG

·8· · · · · · · · · · · · · · · · · Hon. Bernard A. Friedman

·9· ·CORELOGIC RENTAL PROPERTY

10· ·SOLUTIONS, LLC,

11

12· · · · · · · · · Defendant.

13

14

15

16· ·DEPONENT:· · RANDY WILLIAM CLEARY

17· ·DATE:· · · · Wednesday, January 30, 2019

18· ·TIME:· · · · 9:52 a.m.

19· ·LOCATION:· · Lyngklip & Associates

20· · · · · · · · Consumer Law Center, PLC

21· · · · · · · · 24500 Northwestern Highway, Suite 206

22· · · · · · · · Southfield, Michigan

23· ·REPORTER:· · Elizabeth G. LaBarge, CSR-4467

24· ·JOB NO:· · · 8435

25
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1275   Page 55 of 70
      RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
      CLEARY, RANDY 01/30/2019                                                       2


·1· ·APPEARANCES:
·2
·3· · · · LYNGKLIP & ASSOCIATES
·4· · · · CONSUMER LAW CENTER, PLC
·5· · · · By:· Sylvia Bolos, Esq.
·6· · · · 24500 Northwestern Highway, Suite 206
·7· · · · Southfield, Michigan· 48075
·8· · · · (248) 208-8864
·9· · · · sylviab@MichiganConsumerLaw.com
10· · · · · · ·Appearing on behalf of the Plaintiff.
11
12· · · · FOLEY & LARDNER LLP
13· · · · By:· Jeffrey S. Kopp, Esq.
14· · · · 500 Woodward Avenue, Suite 2700
15· · · · Detroit, Michigan· 48226
16· · · · (313) 234-7100
17· · · · jkopp@foley.com
18· · · · · · ·Appearing on behalf of the Defendant.
19
20
21
22
23
24
25


      scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1276   Page 56 of 70
      RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
      CLEARY, RANDY 01/30/2019                                                       3


·1· · · · · · · · · · · · · · ·I· N· D· E               X
·2
·3· ·W I T N E S S
·4
·5· · · · RANDY WILLIAM CLEARY· · · · · · · · · · · · · · · PAGE
·6
·7· ·Examination by Mr. Kopp· · · · · · · · · · · · · · · · · ·5
·8· ·Examination by Ms. Bolos· · · · · · · · · · · · · · · · ·99
·9
10
11
12· · · · · · · · · · · · ·E· X· H· I· B· I· T              S
13
14· ·NUMBER· · · · · · · · DESCRIPTION· · · · · · · · · · · PAGE
15· ·Exhibit 1· · · 7/20/99 letter from Densmore to Reitz· · ·27
16· ·Exhibit 2· · · Handwritten letter from Mytinger to
17· · · · · · · · · Whom it May Concern . . . . . . . . . .· ·48
18· ·Exhibit 3· · · 10/12/11 letter from Brinningstaull
19· · · · · · · · · to Whom it May Concern· . . . . . . . .· ·51
20· ·Exhibit 4· · · Brighton Sylvan Glen Estates Application
21· · · · · · · · · Requirements and Application Information
22· · · · · · · · · and Checklist . . . . . . . . . . . . .· ·63
23· ·Exhibit 5· · · Brighton Sylvan Glens Estates
24· · · · · · · · · Request for Verification of Employment
25· · · · · · · · · and Rental Verification . . . . . . . .· ·63


      scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
     Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1277   Page 57 of 70
      RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
      CLEARY, RANDY 01/30/2019                                                       4


·1· · · · · · · · · · · · ·E· X· H· I· B· I· T              S
·2
·3· ·NUMBER· · · · · · · · DESCRIPTION· · · · · · · · · · · PAGE
·4· ·Exhibit 6· · · 4/18/16 email Re: Resident app- Cleary
·5· · · · · · · · · and attached documents· . . . . . . . .· ·71
·6· ·Exhibit 7· · · Handwritten cover letter from Cleary
·7· · · · · · · · · to Ireland and attachments· . . . . . .· ·72
·8· ·Exhibit 8· · · 4/21/16 and 4/18/16 email chain
·9· · · · · · · · · Re: Resident app- Cleary· . . . . . . .· ·74
10· ·Exhibit 9· · · 3/18/16 letter from Ireland to Cleary .· ·82
11· ·Exhibit 10· · ·CoreLogic SafeRent consumer file· . . .· ·86
12· ·Exhibit 11· · ·Citation and Auglaize County Municipal
13· · · · · · · · · Court documents . . . . . . . . . . . .· ·89
14· ·Exhibit 12· · ·CoreLogic Rental Property Solutions
15· · · · · · · · · consumer report . . . . . . . . . . . .· ·90
16· ·Exhibit 13· · ·Michigan State Police documents . . . .· ·92
17· ·Exhibit 14· · ·First Amended Complaint and Jury Demand· ·95
18· · · · · · · · · · · · · · ·*· · ·*· · ·*
19
20
21
22
23
24
25


      scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                          YVer1f
  Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1278   Page 58 of 70
   RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
   CLEARY, RANDY 01/30/2019                                                       5


·1· · · · · · · · · · · · · · · · · · ·Wednesday, January 30, 2019
·2· · · · · · · · · · · · · · · · · · ·Southfield, Michigan
·3· · · · · · · · · · · · · · · · · · ·9:52 a.m.
·4· · · · · · · · · · · · · · ·*· · ·*· · ·*
·5· · · · · · · · R A N D Y· ·W I L L I A M· ·C L E A R Y
·6· · · · having been first duly sworn, was examined and
·7· · · · testified as follows:
·8· · · · · · · · · · · · ·E X A M I N A T I O N
·9· ·BY MR. KOPP:
10· ·Q· · Good morning, Mr. Cleary.
11· ·A· · Good morning.
12· ·Q· · As I said earlier, my name is Jeff Kopp.· I represent
13· · · · CoreLogic Rental Property Solutions in this lawsuit and
14· · · · I'm going to be asking you some questions here today.
15· ·A· · Okay.
16· ·Q· · Before we do that, I guess I'll start by making sure
17· · · · that you understand that you're under oath, do you
18· · · · understand that?
19· ·A· · Yes, I do.
20· ·Q· · Okay.· By being under oath, you're swearing that the
21· · · · answers that you give here today are true and correct,
22· · · · do you understand that?
23· ·A· · Yes.
24· ·Q· · And if at any time you don't understand one of my
25· · · · questions, will you let me know that?


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
  Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1279   Page 59 of 70
   RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
   CLEARY, RANDY 01/30/2019                                                      12


·1· ·A· · Diesel mechanic.
·2· ·Q· · Where is Northstar Ranch located?
·3· ·A· · Howell, Michigan.
·4· ·Q· · And why did your employment with Northstar Ranch end?
·5· ·A· · Shoulder injuries.
·6· ·Q· · Are you currently on disability?
·7· ·A· · I'm -- I've had two surge -- no.
·8· ·Q· · What do you do for income?
·9· ·A· · Right now, my special needs son gets SSI, that's it.
10· ·Q· · Does he live with you?
11· ·A· · Yes.
12· ·Q· · And how old is your son?
13· ·A· · Thirteen.
14· ·Q· · Have you ever had any criminal convictions?
15· ·A· · No.
16· ·Q· · I know that this case is about --
17· · · · · · ·MR. KOPP:· And I'm not going to mark the notice of
18· · · · deposition.
19· · · · · · ·MS. BOLOS:· Okay.
20· ·BY MR. KOPP:
21· ·Q· · The case is about identity theft, is that correct?
22· ·A· · Yes.
23· ·Q· · When did you first have any issues with identity theft?
24· ·A· · 1988.
25· ·Q· · And how did it come about that -- what happened?


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
  Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1280   Page 60 of 70
   RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
   CLEARY, RANDY 01/30/2019                                                      13


·1· ·A· · I was arrested.
·2· ·Q· · Where were you arrested?
·3· ·A· · Northville.
·4· ·Q· · And how were you arrested, during a traffic citation, or
·5· · · · what happened?
·6· ·A· · I don't remember how it actually came about.
·7· ·Q· · Did the police come to your house and get you?
·8· ·A· · Yes.
·9· ·Q· · And what happened?
10· ·A· · I had made a complaint on a friend of mine for stealing
11· · · · my tools and then the next thing I know, they're at my
12· · · · door.
13· ·Q· · So then what did the police tell you at that time?
14· ·A· · I was arrested for escaping prison.
15· ·Q· · How did you react to that?
16· ·A· · What do you mean on how I reacted?
17· ·Q· · Did you tell the policeman, "I never escaped from
18· · · · prison, what are you talking about?"
19· ·A· · Yeah, I told him it was not me and got an attorney.
20· ·Q· · Did they take you downtown and book you, put you in
21· · · · jail, what happened?· I'm trying to understand this.
22· ·A· · They locked me up.· The next day, administration from
23· · · · Jackson Prison came, picked me up to take me back to
24· · · · Jackson, until they got a call saying you got the wrong
25· · · · guy.


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
  Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1281   Page 61 of 70
   RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                      Job 8435
   CLEARY, RANDY 01/30/2019                                                       14


·1· ·Q· · And you told an attorney or somebody who was appointed
·2· · · · for you that this wasn't you?
·3· ·A· · My mom's late husband had gotten me the attorney.             I
·4· · · · don't even remember his name.
·5· ·Q· · And so how long were you at Jackson State Prison?
·6· ·A· · I never made it back to -- they never made it back to
·7· · · · Jackson.
·8· ·Q· · Okay.· So you were en route to Jackson when this --
·9· ·A· · When they got the call to bring me back to release me.
10· ·Q· · And you drove back then to Northville?
11· ·A· · Right.
12· ·Q· · Okay.· And where were you living at the time?
13· ·A· · In Northville.
14· ·Q· · What was the address there, if you can recall?
15· ·A· · I don't recall.
16· ·Q· · And so at that point, what else did you do at that point
17· · · · after -- when you were released, I guess, from the
18· · · · Northville Police Department?
19· ·A· · It's so many years ago, I don't recall.
20· ·Q· · Do you remember talking to a parole offer named Larry
21· · · · Mytinger?
22· ·A· · Yes.
23· ·Q· · Who was Larry Mytinger?
24· ·A· · He was actually the guy using my name's parole officer.
25· ·Q· · And how did you come to know of Larry Mytinger?


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
  Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1282   Page 62 of 70
   RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
   CLEARY, RANDY 01/30/2019                                                      63


·1· ·Q· · And was Anita there when you first applied, filled out
·2· · · · an application to move to Brighton?
·3· ·A· · Yes.
·4· · · · · · ·(Exhibit 4 was marked for identification.)
·5· ·BY MR. KOPP:
·6· ·Q· · I've handed you, Mr. Cleary, a document that's called
·7· · · · Application Requirements - For Each Applicant, the title
·8· · · · that you see on Exhibit 4 underneath the address, do you
·9· · · · see that?
10· ·A· · Yes.
11· · · · · · ·MR. KOPP:· Let's mark this one too.
12· · · · · · ·(Exhibit 5 was marked for identification.)
13· ·BY MR. KOPP:
14· ·Q· · And I handed you also a document that I've marked as
15· · · · Exhibit Number 5 and that says "Request for Verification
16· · · · of Employment," do you see that?
17· ·A· · Yes.
18· ·Q· · So on April 18th, 2016, that's the date that I
19· · · · believe -- if you turn to the second to last page of
20· · · · Exhibit 4 and last page of Exhibit 4, you'll see there's
21· · · · a signature and a date there and it says 4/18/16, do you
22· · · · see that?
23· ·A· · Yes.
24· ·Q· · Do you believe that you filled out the application for
25· · · · Brighton Sylvan Glen Estates on April 18, 2016?


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
  Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1283   Page 63 of 70
   RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
   CLEARY, RANDY 01/30/2019                                                      64


·1· ·A· · Yes.
·2· ·Q· · And at that point, you had already negotiated for the
·3· · · · trailer purchase with Mr. Neil, or Neil?
·4· ·A· · Yes.
·5· ·Q· · And what was your expected move-in date, was it sometime
·6· · · · in May after you transitioned from Kensington over?
·7· ·A· · Yes.
·8· ·Q· · There wasn't any plan to move prior to May when you were
·9· · · · there filling out the application, correct?
10· ·A· · Correct.
11· ·Q· · And when you -- is this your handwriting on the third
12· · · · page, the third, fourth, and fifth page of the
13· · · · application?
14· ·A· · Yes.
15· ·Q· · Now, when you completed the application, and I'm looking
16· · · · specifically at the third page, the question is, "Have
17· · · · you had another legal name?" and you checked yes and you
18· · · · listed Reetz, two Es, and then Reitz, R-e-i-t-z, do you
19· · · · see that?
20· ·A· · Yes.
21· ·Q· · And you listed your birthday, your social security
22· · · · number, and your current address where you were living,
23· · · · correct?
24· ·A· · Correct.
25· ·Q· · Okay.· And then if you turn to the next page, right


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
  Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1284   Page 64 of 70
   RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
   CLEARY, RANDY 01/30/2019                                                      65


·1· · · · above your signature, there's a paragraph that has an
·2· · · · authorization, do you see that?
·3· ·A· · Yes.
·4· ·Q· · And it says, quote, "I/We authorize First Holding
·5· · · · Management Company and its affiliates to obtain my/our
·6· · · · credit report, employment, court records and other
·7· · · · information necessary to live in one of their
·8· · · · communities.· A photocopy of the application may be used
·9· · · · to obtain this information.· Any false information in
10· · · · the application may lead to rejection of this
11· · · · application or the termination of lease," and then you
12· · · · signed right below that authorization, correct?
13· ·A· · Correct.
14· ·Q· · And so you listed names that you had used before,
15· · · · correct?
16· ·A· · Correct.
17· ·Q· · And you authorized First Holding Management Company to
18· · · · conduct a background check on you, correct?
19· ·A· · Correct.
20· ·Q· · And did you believe at that point that they were going
21· · · · to do a criminal background check on you?
22· ·A· · Yes.
23· ·Q· · And then in the Request for Verification of Employment,
24· · · · you also signed that document and provided, I guess, a
25· · · · copy of your W-2 and some kind of bill from --


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
  Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1285   Page 65 of 70
   RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
   CLEARY, RANDY 01/30/2019                                                      66


·1· · · · · · ·MS. BOLOS:· I think that's his pay stub.
·2· ·BY MR. KOPP:
·3· ·Q· · -- or pay stub, that's what I meant, I'm sorry, a pay
·4· · · · stub with your current address on it at that New Hudson
·5· · · · address, correct?
·6· ·A· · Correct.
·7· ·Q· · Okay.· And so when you applied for the lot at Sylvan
·8· · · · Glen, Brighton Sylvan Glen on April 18th, is there some
·9· · · · reason why you didn't tell them that you were the victim
10· · · · of identity theft?
11· ·A· · I did tell them I was a victim of identity theft.
12· ·Q· · Who did you tell that to?
13· ·A· · The park management.
14· ·Q· · To Anita?
15· ·A· · Anita and Lindsay.
16· ·Q· · And what did they say?
17· ·A· · That there was nothing they could do until they did the
18· · · · background check to see what came back.
19· ·Q· · Did you provide Anita and Lindsay any documentation such
20· · · · as the letter that you had, Exhibit 2, or the flash,
21· · · · Exhibit 1, at that point?
22· · · · · · ·MS. BOLOS:· Objection, form.
23· ·A· · No, I did not.
24· ·BY MR. KOPP:
25· ·Q· · Why not?


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
  Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1286   Page 66 of 70
   RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
   CLEARY, RANDY 01/30/2019                                                      67


·1· ·A· · I produced them with information when they came back and
·2· · · · said there was an issue of my lawsuit papers against the
·3· · · · State of Michigan and --
·4· ·Q· · I'll show you those documents after, but --
·5· ·A· · -- Exhibit Number 3.
·6· ·Q· · I guess my question, though, is if you knew there was
·7· · · · going to be an issue, why didn't you give them those
·8· · · · documents when they first -- when you first knew that
·9· · · · there was going to be an issue, why didn't you just
10· · · · produce those documents up front and say --
11· · · · · · ·MS. BOLOS:· Objection.
12· ·BY MR. KOPP:
13· ·Q· · -- "Hey, there's going to be an issue, I know about
14· · · · this"?
15· · · · · · ·MS. BOLOS:· Objection, form, foundation.
16· ·A· · I didn't know there would be an issue.
17· ·BY MR. KOPP:
18· ·Q· · Okay.· Let's just hit rewind, okay?· When you went in,
19· · · · you knew they were going to do a background check?
20· ·A· · Correct.
21· ·Q· · And you knew that there was going to be information that
22· · · · came up on the background check --
23· · · · · · ·MS. BOLOS:· Objection.
24· ·BY MR. KOPP:
25· ·Q· · Didn't you testify to that earlier?


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
  Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1287   Page 67 of 70
   RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
   CLEARY, RANDY 01/30/2019                                                      68


·1· ·A· · I don't know what the informa -- I don't know what the
·2· · · · background check recalls, I don't know what is in their
·3· · · · systems.
·4· ·Q· · Okay.
·5· ·A· · So as far as I know, it should all have been cleared up.
·6· ·Q· · Didn't you just tell me a second ago that you had a
·7· · · · conversation with Anita and Lindsay --
·8· ·A· · I said there may be an issue.
·9· · · · · · ·MS. BOLOS:· We can read it back so we're all
10· · · · clear --
11· · · · · · ·MR. KOPP:· I know what he said.
12· · · · · · ·MS. BOLOS:· -- because I thought he said ID theft,
13· · · · I don't think he said there would be something on his
14· · · · background check.
15· ·BY MR. KOPP:
16· ·Q· · All right.· I'm not trying to confuse you, I just want
17· · · · to understand this, okay?· So let's take it from the
18· · · · top.
19· · · · · · ·You went in, you filled out the application on
20· · · · April 18th, correct?
21· ·A· · Correct.
22· ·Q· · You knew that they were going to be doing a criminal
23· · · · background check on you?
24· ·A· · Correct.
25· ·Q· · You did not tell Lindsay or Anita that you had any


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
  Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1288   Page 68 of 70
   RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
   CLEARY, RANDY 01/30/2019                                                      69


·1· · · · concerns that there would be an issue with the
·2· · · · background check, is that right or wrong?
·3· ·A· · I said there was an identity issue.
·4· ·Q· · And did they ask -- and what else did you say about that
·5· · · · or do you recall saying?
·6· ·A· · I don't recall, just that there was an identity issue,
·7· · · · I've had an identity issue.
·8· ·Q· · And do you recall what they said when you told them that
·9· · · · there might be an identity theft issue?
10· ·A· · I don't recall exactly what they said, no.
11· ·Q· · And you didn't think to provide them any written
12· · · · documents that might help explain away identity theft
13· · · · issues that could come back on the criminal background
14· · · · check at that time?
15· · · · · · ·MS. BOLOS:· Objection, form.
16· ·A· · I don't know what was on the criminal background check.
17· ·BY MR. KOPP:
18· ·Q· · You just said that there might be some issues of
19· · · · identity theft, did I not hear that right?
20· ·A· · I also said that there was -- also, it should have been
21· · · · cleared up in the previous lawsuit.
22· ·Q· · Okay.
23· ·A· · As far as I knew, it was.
24· ·Q· · Okay.· So you weren't sure what would come back from
25· · · · the --


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
  Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1289   Page 69 of 70
   RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
   CLEARY, RANDY 01/30/2019                                                      70


·1· ·A· · Right.
·2· ·Q· · -- background check.· There might be some identity theft
·3· · · · issue, that's why you said that to Lindsay and Anita?
·4· ·A· · Exactly.
·5· ·Q· · But all you did was say that you didn't see fit to give
·6· · · · them any documentation at that time?
·7· · · · · · ·MS. BOLOS:· Asked and answered.· Can we move on?
·8· · · · · · ·MR. KOPP:· No, I want --
·9· · · · · · ·MS. BOLOS:· Don't harass him over it.
10· · · · · · ·MR. KOPP:· I want to get a clean record here and I
11· · · · don't believe that I have.
12· ·A· · This is just sounding like harassment.
13· ·BY MR. KOPP:
14· ·Q· · I'm not trying to harass you.· I'm trying to understand.
15· ·A· · But I've already answered your question.
16· ·Q· · I want a clean record and then we'll move on.
17· · · · · · ·At the time that you applied, you did not see a
18· · · · need to give Lindsay or Anita any written documentation
19· · · · that would have substantiated any identity theft issues
20· · · · that might have arised as a virtue -- as a result of the
21· · · · criminal background check that was being performed on
22· · · · you, is that correct?
23· · · · · · ·MS. BOLOS:· Objection, form.
24· ·A· · Correct.
25· ·BY MR. KOPP:


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
  Case 2:17-cv-14158-BAF-DRG ECF No. 69 filed 04/18/19   PageID.1290   Page 70 of 70
   RANDY CLEARY vs CORELOGIC RENTAL PROPERTY SOLUTIONS                     Job 8435
   CLEARY, RANDY 01/30/2019                                                      78


·1· · · · · · ·MS. BOLOS:· Objection, form.
·2· ·A· · I didn't think anything would come back, everything, as
·3· · · · far as I knew, was taken care of.
·4· ·BY MR. KOPP:
·5· ·Q· · Okay.· And so other than the time it took you to go and
·6· · · · collect the information that you provided to
·7· · · · Ms. Ireland, has your criminal background been an issue
·8· · · · for you since you moved into Brighton Sylvan Glen
·9· · · · Estates?
10· · · · · · ·MS. BOLOS:· Objection, form.
11· ·BY MR. KOPP:
12· ·Q· · Do you understand the question?
13· ·A· · Not really.
14· ·Q· · Has anyone at Brighton Sylvan Glen raised any criminal
15· · · · convictions with you or that are on your record, has
16· · · · that been an issue in any way since you've moved into
17· · · · Brighton Sylvan Glen Estates?
18· ·A· · No.
19· ·Q· · And after you -- so just so I understand, so three days
20· · · · after you applied first to move to the Brighton Sylvan
21· · · · Glen Estates, you were approved to live in the
22· · · · community, is that right?
23· ·A· · Correct.
24· ·Q· · And when did you move in?· Sometime in May, you don't
25· · · · know when?


   scheduling@fortzlegal.com        fortzlegal.com           Toll Free: 844.730.4066
                                                                                       YVer1f
